Citation Nr: 1132534	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-30 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for migraine headaches, claimed as a residual of a head injury.

3.  Entitlement to service connection for a broken nose, claimed as a residual of a head injury.

4.  Entitlement to service connection for a dislocated jaw, claimed as a residual of a head injury.

5.  Entitlement to service connection for broken teeth, claimed as a residual of a head injury.  

6.  Entitlement to service connection for dislocated left shoulder.

7.  Entitlement to service connection for left hip arthritis.

8.  Entitlement to service connection for right hip arthritis.

9.  Entitlement to service connection for left knee arthritis.

10.  Entitlement to service connection for right knee arthritis.

11.  Entitlement to service connection for herniated spinal discs.

12.  Entitlement to service connection for left foot neuropathy.

13.  Entitlement to service connection for right foot neuropathy.

14.  Entitlement to service connection for type I diabetes mellitus, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals.

15.  Entitlement to service connection for hypothyroidism, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals.

16.  Entitlement to service connection for lung, throat, and breathing problems, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

17.  Entitlement to service connection for allergies, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

18.  Entitlement to service connection for bleeding gums, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

19.  Entitlement to service connection for loss of smell, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

20.  Entitlement to service connection for loss of taste, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals. 

21.  Entitlement to service connection for sleep apnea, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals.

22.  Entitlement to service connection for swallowing problems (dysphagia), claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals.

23.  Entitlement to service connection for blepharitis. 

24.  Entitlement to service connection for ulcers.

25.  Entitlement to service connection for chronic fatigue syndrome (CFS).

26.  Entitlement to service connection for claimed residuals of bee stings.

27.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).

28.  Entitlement to service connection for fear of heights. 

29.  Entitlement to service connection for memory problems.

30.  Entitlement to service connection for chronic insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Appellant (Veteran) had active service from June 1973 to September 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the RO in Roanoke, Virginia.

In November 2010, the Board remanded this appeal to afford the Veteran a Board hearing.  The case has since been returned to the Board for further appellate action.

In April 2011, the Veteran presented testimony at a Board hearing in Roanoke, Virginia, chaired by the undersigned Veterans Law Judge via videoconference.  Special arrangements to conduct the hearing were made with the facility in which the Veteran is incarcerated, in coordination with the Veteran's representative.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for herniated spinal discs and right and left lower extremity neuropathy are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matters herein decided has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran has not lost any teeth as a result of loss of substance of body of maxilla or mandible, and does not have a service-connected compensable dental disability or condition.

4.  The Veteran was separated from service before October 1, 1981, but did not file his application for dental treatment until 25 years after discharge.  

5.  The Veteran has not been diagnosed with PTSD, and there are no verified in service stressors.

6.  The Veteran did not sustain a head injury in service.  

7.  The Veteran has not been diagnosed with CFS.

8.  There are no current residuals of in-service bee stings.  

9.  Symptoms of migraines, a head injury, dislocated left shoulder, left hip arthritis, right hip arthritis, left knee arthritis, right knee arthritis, a broken nose, a dislocated jaw, type I diabetes mellitus, hypothyroidism, lung problems, throat problems, breathing problems, allergies, bleeding gums, loss of smell, loss of taste, sleep apnea, swallowing problems (dysphagia), blepharitis, ulcers, CFS, an acquired psychiatric disorder (including depression, fear of heights, memory problems, and insomnia), and bee sting residuals were not chronic in service.

10.  Arthritis, diabetes mellitus, psychoses, and peptic ulcers did not become manifest within a year of service separation.

11.  Symptoms of migraines, a head injury, dislocated left shoulder, left hip arthritis, right hip arthritis, left knee arthritis, right knee arthritis, a broken nose, a dislocated jaw, type I diabetes mellitus, hypothyroidism, lung problems, throat problems, breathing problems, allergies, bleeding gums, loss of smell, loss of taste, sleep apnea, swallowing problems (dysphagia), blepharitis, ulcers, CFS, an acquired psychiatric disorder (including depression, fear of heights, memory problems, and insomnia), and bee sting residuals have not been continuous since service.

12.  Migraines, a head injury, dislocated left shoulder, left hip arthritis, right hip arthritis, left knee arthritis, right knee arthritis, a broken nose, a dislocated jaw, type I diabetes mellitus, hypothyroidism, lung problems, throat problems, breathing problems, allergies, bleeding gums, loss of smell, loss of taste, sleep apnea, swallowing problems (dysphagia), blepharitis, ulcers, CFS, an acquired psychiatric disorder (including depression, fear of heights, memory problems, and insomnia), and bee sting residuals are not related to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for broken teeth, for compensation purposes and for dental treatment purposes, lacks legal merit.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2010).

2.  Migraine headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  A head injury was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  A broken nose was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  A dislocated jaw was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  A dislocated left shoulder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

7.  Left hip arthritis was not incurred in or aggravated by service, and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

8.  Right hip arthritis was not incurred in or aggravated by service, and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

9.  Left knee arthritis was not incurred in or aggravated by service, and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

10.  Right knee arthritis was not incurred in or aggravated by service, and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

11.  Type I diabetes mellitus was not incurred in or aggravated by service, and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

12.  Hypothyroidism was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

13.  Lung, throat, and breathing problems were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

14.  Allergies were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

15.  Bleeding gums were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

16.  Loss of smell was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

17.  Loss of taste was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

18.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

19.  Swallowing problems (dysphagia) were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

20.  Blepharitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

21.  Ulcers were not incurred in or aggravated by service, and are not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

22.  The criteria for service connection for CFS have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

23.  The criteria for service connection for bee sting residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

24.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service; a psychosis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

25.  Fear of heights was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

26.  Memory problems were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

27.  Chronic insomnia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an October 2004 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Subsequent notices in March 2005, April 2005, May 2005, July 2005, December 2008, and February 2010 kept the Veteran up-to-date regarding RO attempts to develop his claims.  The December 2008 notice included provisions for disability ratings and for the effective date of the claim.  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veterans Law Judge explicitly informed the Veteran that with each disability there are three things the Board will be focusing on: what happened in service, or whether there is an injury or a disease in service, a current disability, and a relationship between a current disability and what happened in service.  The Veteran discussed in detail his contentions regarding the events of service and how they are related to his claimed disabilities.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Significantly, the CAVC has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  In this case, the Veteran has asserted that there are various treatment records that would either show a history of in-service or continuous post-service symptoms.  He also responded to the Board's and his representative's questions explaining how he believed each claimed disorder was related to service, offered various in-service etiologies such as asbestos exposure, chemical exposure, lead paint, smoke, bee stings, and head and other joint injuries during activities such as during physical training and parachute jumps, onset of symptoms such a nightmares during service, that there was evidence of treatment during service, and that a medical professional had suggested to him there was a relationship to service.  Given the Veteran's multiple specific written and oral assertions of in-service injury or disease, including treatment in service, continuous post-service symptoms for some of  the claimed disorders, current disability, assertions of relationship to service, pointing to specific evidence in support of the elements needed to substantiate the claims for service connection, and references to the controlling statutes and regulations governing service connection, the Board finds he has demonstrated actual knowledge of the information and evidence needed to substantiate the claims for service connection.  

The Board is also satisfied VA has made reasonable efforts to obtain all relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, available post-service treatment records, and the Veteran's statements and personal hearing testimony.

Regarding post-service treatment, records were obtained from the Federal Corrections Institution at Sandstone, New Mexico; the Prince William Detention Center in Manassas, Virginia; Manassas General Hospital; the Powhatan Corrections Center in State Farm, Virginia; Keene Mountain Corrections Center in Oakwood, Virginia; Augusta Corrections Center in Craigsville, Virginia; Augusta Medical Center in Fishersville, Virginia; Buckingham Corrections Center in Dillwyn, Virginia; University of Virginia Medical Center in Charlottesville, Virginia; and the Medical College of Virginia MRI Unit in Richmond, Virginia.   

The RO made multiple requests regarding records from the Sleep Disorders Clinic in Washington, D.C. and the Federal Bureau of Investigation (FBI) in Washington, D.C., but received no response, and notified the Veteran of this.  Moreover, regarding the FBI records, to the extent that any such records exist, they would show only post-service treatment, from 1981 to 1993.  They would not establish an in-service injury or disease.  As the Board has found there was no injury or disease in service regarding any of the claims being decided here, further efforts to obtain these records would not reasonably be expected to aid in substantiating any of the claims.  

In January 2005, the Veteran informed the RO that he had been treated at the 13th Street Clinic in Atlanta, Georgia; Lake Ridge Medical Associates in Woodbridge, Virginia; Metro Psychiatric Associates in Bethesda, Maryland; Psychiatric Center of Virginia in Fairfax, Virginia; and Cape Fear Psychology Clinic in Fayetteville, North Carolina; however, after efforts to obtain these purported records, the RO determined that the Veteran did not provide the correct addresses for these treatment providers.  The RO notified the Veteran of this fact in a March 2005 letter; however, the Veteran did not provide adequate information to permit the RO to make any further attempts regarding these providers.  The VA Form 21-4142 asks for specific information including the mailing address of health care providers.  VA's duty ends if VA does not have enough information to request the records.  The CAVC has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Veteran also identified treatment records from Sheraton Hotels and Southeast Orthopedic Associates.  The RO requested records from each organization, and received notice from Sheraton in March 2009 that it had no record for the Veteran.  The request from Southeast Orthopedic Associates was returned as undeliverable.  

The Veteran also identified treatment records pertinent to his claims for service connection for broken teeth and a back disorder.  As the claim for service connection for broken teeth is being denied because the claim lacks legal merit, no further assistance is required.  Moreover, as the back service connection claim is being remanded, fulfillment of the duty to assist regarding that claim will be addressed in a later decision.  

The Veteran has suggested that his service treatment records are not complete.  However, the Board finds no indication from a review of the claims file that there are records missing from the service treatment records.  The dates of treatment span the Veteran's period of service, they include the Veteran's dental and immunization records, and both the service entrance examination and service separation examination are included.  

The CAVC has held that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the CAVC applied this presumption of regularity to procedures at the RO.  In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity.  The Veteran's vague allegation of missing records does not overcome the presumption of regularity.  It is therefore presumed that the service treatment records were fully recorded and that the custodian of the records sent them in full.  

In his notice of disagreement, the Veteran has requested that hospital records be obtained from service hospitals at Ft. Benning, Ft. Bliss, Ft. McClellan, and Howard Air Base in Panama.  The Board finds that no additional efforts should be undertaken to request the purported service hospital records.  As discussed in detail below, the evidence already obtained demonstrates that the Veteran's assertions regarding his alleged injuries in service, including hospitalizations in service, are not credible.  

Specifically, the Veteran reported on a medical history report in July 1979 that he had not been hospitalized in the prior two years, and he reported on a medical history questionnaire in July 1996 that he had never been a patient or received treatment in a hospital.  After weighing the conflicting evidence, including the Veteran's inconsistent reports of history, the Board has found that the Veteran has not been a reliable historian regarding the events of service, and in this decision, the Board finds the July 1979 and July 1996 reports, filed well prior to his claim for VA monetary compensation, are more reliable than the Veteran's current assertions made for compensation purposes.  Additional efforts to obtain service hospital records are not necessary, as there is no reasonable possibility that they actually exist.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the claims decided here; however, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With the exception of back complaints, the Veteran's service treatment records and credible testimony and lay evidence are devoid of any complaints or treatment for any of the remaining claims on appeal.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any pertinent in-service injury or disease, to include head injuries and exposure to asbestos and lead paint.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for these claimed disorders.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and active service would necessarily be based on an inaccurate history regarding what occurred in service, the presence of chronic symptoms in service, and continuous symptoms after service, and so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  While the Veteran in some cases may be competent to provide evidence regarding what happened in service, where such evidence is deemed not to be credible, the requirements of Charles are not met.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims on appeal.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection - Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis, diabetes mellitus, psychoses, or peptic ulcers become manifest to a degree of l0 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that he engaged in combat with the enemy, or that his claimed disabilities are related to combat with the enemy.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

Service Connection for Broken Teeth

The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" or periodontal disease, and teeth lost as a result of "loss of substance of body of maxilla or mandible."  See Simington v. West, 11 Vet. App. 41 (1998).  Only loss of substance of body of maxilla or mandible is to be considered disabling for purposes of service connected compensation.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Outpatient dental treatment may be authorized by the Chief, VA Dental Service, for the following categories: Class I--those having a service-connected compensable dental disability or condition; Class II (1)--those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized the one-time correction of the service-connected dental condition if they had the required days of service and make application for treatment within 90 days of discharge; Class II (2)--those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized the one-time correction of the service-connected dental condition if they had the required days of service and make application for treatment within one year of discharge; Class II (a)--those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma.  For the purpose of determining whether a veteran has Class II (a) eligibility for dental care, the term 'service trauma' does not include the intended effects of treatment provided during service. VAOPGCPREC 5-97.

Class II (b)--those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days; Class II (c)--those who were prisoners of war for 90 days or more; Class II R (Retroactive)--any veteran who had made prior application for and received dental treatment from VA for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service; Class III--those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability; Class IV--those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability; Class V--a veteran who is participating in a rehabilitation program under Chapter 31 of 38 U.S.C.; Class VI--any veterans scheduled for admission or otherwise receiving care and services under Chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service. 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(f).

Here, the evidence here does not show, nor does the Veteran contend, that he suffered loss of substance of body of maxilla or mandible during service, such as would indicate a claim for service-connected disability compensation and a schedular rating; therefore, the Board specifically finds that service connection for broken teeth for compensation purposes is not in order. 

It does not appear that the Veteran is seeking service connection for dental treatment.  In his claim, he reported that his fractured tooth has already been repaired.  Moreover, although Class II (2) requires discharge from active service before October 1, 1981, which is satisfied in this case, also among the requirements for Class II (2) eligibility for one-time correction of the service-connected dental conditions is that the Veteran makes application for treatment within one year of discharge.  In this case, the Veteran did not make application until August 2004, which is 25 years after discharge.  

The Board notes that 38 U.S.C.A. § 1712(b)(2) provides that a veteran who is to be released from service shall be given a written explanation of the eligibility requirements for VA outpatient dental treatment.  The explanation shall be signed by the service member, or shall include a certification that the member refused to sign.  The CAVC has held that, if there is no certification of record, the time limit is not considered to have begun.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  However, 38 U.S.C.A § 1712(a)(2) became effective in 1981 and was held to be inapplicable to veterans who were released from active duty prior to this time.  See Woodson v. Brown, 8 Vet. App. 352 (1995).  Accordingly, the holding in Mays is not applicable in this Veteran's case.  

In sum, there is no assertion or evidence that the Veteran's tooth fracture involved the loss of substance of body of maxilla or mandible.  The Veteran did not timely file a claim for service connection for dental treatment purposes and, according to the Veteran, he has already had the tooth repaired.  Accordingly, service connection for a fractured tooth is not warranted.  

Service Connection for Disorders Claimed due to Parachute and/or Training Accidents

The Veteran reported on his VA claim form that, at Ft. Benning on December 5, or 6, 1973, he was severely injured in an accident in which he slammed to the ground on his left side and dislocated his left shoulder, tore his rotator cuff, damaged several spinal discs, incurred head injuries, and was not conscious for a period of time.  The Veteran reported that he had terrible migraines and headaches from that day forward, and developed chronic insomnia, memory problems, and chronic fatigue syndrome.  He also reported that he injured his hips, knees and feet and had severe arthritis due to this injury.  He reported that his herniated spinal discs have never repaired themselves and continue to "slip out" weekly.  

The Veteran also reported that in mid-1974 he was injured in another accident involving a parachute training tower, where he was slammed to the ground on his left side again, was knocked unconscious, and was dragged by his parachute several hundred feet over rocks, tree stumps, and other debris until someone collapsed his chute.  He wrote that this resulted in a dislocated left shoulder, reinjured rotator cuff, herniated discs, dislocated jaw, head injuries, broken nose, and reinjured his hips and knees.  In addition, he states his migraine headaches got worse and more frequent, and his memory problems and insomnia got more frequent and severe.  

The Veteran reported that, in August or September 1975, his unit deployed to Panama for training which involved rappelling from a 40-foot tower.  The Veteran asserts that during this training, the equipment failed and the Veteran dropped 40 feet to the ground and was knocked unconscious.  He also asserts that he dislocated his jaw and left shoulder, herniated his discs, cracked his L-2 vertebra, and damaged his hip and knee joints.  

The Veteran also reported that during training from January 5, 1977 to March 30, 1977 he dislocated his left shoulder.  

After a review of all the evidence, lay and medical, the Board finds that symptoms of headaches, a head injury, a dislocated left shoulder, a broken nose, a dislocated jaw, arthritis of the knees and hips were not chronic in service.  The Veteran was not treated for any such conditions, and the report of examination at service separation in July 1979 contained pertinently normal clinical findings for the head, nose, mouth and throat, upper extremities, and spine.  

In July 1979, during service, the Veteran completed a dental history questionnaire.  On that form, he indicated that he had no history of arthritis or severe or frequent headaches, and that he was not under the care of a physician, and had not been hospitalized in the prior two years.  

The service treatment records appear to be complete, and provide a continuous history from the Veteran's induction into service in June 1973 to his separation from service in September 1979.  There is no mention of the harrowing events described by the Veteran.  In contrast to the Veteran's description of 40-foot fall and being dragged over rocks and tree stumps, the service treatment records reveal rather more mundane and routine complaints and treatment.  Indeed, a treatment record from September 1975 specifically mentions the after-effects of the Veteran's deployment to Panama.  It notes the Veteran's complaint of sore feet and a cold for three days.  Specifically, the Veteran reported sore feet from Panama, which burn when he runs.  The examiner noted scaling on the soles of the feet, and a possible fungus.  The only resulting diagnosis was tinea pedis.  Here, there is not a silent record regarding the events that took place in Panama in September 1975, the Veteran was treated upon his return, and all he reported was sore feet and a cold.  

Service treatment records do indeed record an apparent jump-related injury.  A physical therapy clinic visit on January 2, 1975 reveals low back pain for three weeks due to a jump.  A physical therapy clinic note on January 6, 1975 shows that the Veteran was much improved, and discharged to a home program.  A physical therapy clinic visit on April 10, 1975 reveals complaint of low back pain for the prior three months due to the parachute jump.  The Board finds it particularly significant that, despite multiple references to a parachute jump, none of the details of injury reported by the Veteran are recorded.  Indeed, there is no reference to an accident or abnormal landing.  The records simply record the Veteran's complaint of back pain following a jump.  This stands in stark contrast to his current assertions.  VA may use silence in the service treatment records as evidence contradictory to the Veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred.  Kahana v. Shinseki, No. 09-3525, slip op. at 14-15 (U.S. Vet. App. June 15, 2011).  As already noted, the Veteran's service treatment records appear to be complete, and they include treatment following the September 1975 training.  The Board finds in this case that silence in those records is evidence that weighs against the Veteran's assertions.  

D.J.A., a fellow-serviceman, submitted a letter in March 2005 attesting to his knowledge of the September 1975 training-tower incident in Panama, and affirming that the Veteran descended 30 feet to the ground (the Veteran reported 40 feet) without braking assistance from the belay man (the individual holding the safety line).  D.J.A. reported that he and the Veteran attended the training at the same time, and that the Veteran hit the ground on his buttocks and back and "sustained serious injuries."  However, D.J.A. repeatedly noted that he could not recall the nature of these injuries.  

The Board does not dispute that the Veteran engaged in parachute jumps, or activities associated with training.  The particular incident of falling from a training tower in September 1975 may well have occurred.  Again, the Board's finding here is not that the training-tower incident did not occur, but that the Veteran's recent account of the alleged resulting injuries is not credible.  D.J.A.'s report does not change this assessment, as he had nothing to say about the injury details.  In this case, the September 1975 treatment record is far more credible evidence as to the resulting injuries - in other words, sore feet and a cold.

While the Veteran now contends that he experienced multiple training accidents in service which involved being dragged several hundred feet over rocks, tree stumps, and debris, loss of consciousness, head injuries, and multiple shoulder dislocations, these assertions are in direct conflict with assertions he made when incarcerated at the Prince William - Manassas detention center in July 1996.  At that time, he completed a report of medical history on which he noted that he did not have, and had never had, a painful or trick shoulder, head injuries, periods of unconsciousness, fractured or broken bones, nose trouble, bone, joint, or other deformity, swollen or painful joints.  He also reported that he had never been a patient or received treatment in a hospital.  Although, the Veteran reported that he had frequent or severe headaches, he indicated that he had been having them for only the "last few years."  He also reported that he had periods of dizziness, as well as black-outs, but he put the date of onset as 1992.  

In weighing the conflicting accounts provided by the Veteran at various times, the point in time in which the statement was made is important.  The in-service history of symptoms, and at the time of service separation, is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  In addition, because the Veteran was seeking only medical treatment at the time of the September 1975, July 1979, and July 1996 accounts, it seems likely that he would report events carefully and accurately in order to get proper medical care.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran more recently presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits; and the Board may properly consider the personal interest a claimant has in his or her own case, but is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate the events and symptoms he has described.  Thus, his competency is not at issue with regard to recounting the observable events of service, such as the accidents and injuries he has described or symptoms he allegedly experienced.  Rather, it is his credibility in reporting the occurrence of these events and the injuries or symptoms that are alleged to have occurred in service and since service which the Board finds is lacking.  Simply put, the more contemporaneous reports of medical history in September 1975, July 1979, and July 1996, for treatment purposes are more convincing than the Veteran's later statements made in support of a claim for monetary benefits, and are more consistent with the Veteran's own contemporaneous in-service history and other service treatment record evidence.  

The Board finds that the weight of the evidence demonstrates that symptoms of headaches, a head injury, a dislocated left shoulder, a broken nose, a dislocated jaw, and arthritis of the knees and hips have not been continuous since service.  As discussed above, the July 1996 report of medical history indicates that the Veteran had not experienced such symptomatology at that time, more than 15 years after separation.  The first reference to most of these symptoms comes in the context of the current claim for service connection.  Indeed, a CT scan of the brain in June 1996 was normal.  The Veteran was not being evaluated for any claimed head injury at that time, but for a diagnosis of violent/homicidal behavior.  

The first reference to a head injury appears in a March 1998 report from the Virginia Department of Corrections.  At that time, the Veteran reported that he had a history of several head injuries, the last of which was in 1985 when his parachute dragged him into stumps and rocks.  The Veteran hand-wrote in the margins that this was actually in 1973 to 1975.  

An MRI in September 2002 confirms tendon and muscle damage of the left shoulder, as well as osteoarthritis; however, a March 2003 history of injury indicates that the Veteran had been experiencing left shoulder symptoms only since April 2002.  An April 2002 referral clarifies that, at that time, the Veteran had been experiencing pain for over nine months, which shows post-service onset of symptoms.  

An MRI of the right knee in January 2001 shows moderate degenerative changes with no meniscal or ligamentous tear.  

The first reference to a broken nose appears in a December 2004 report from the Virginia Department of Corrections.    

A June 1999 treatment report from Virginia Department of Corrections notes a history of head injury, but the date of injury is not given.  Therefore, there is no tendency to relate this injury to service.  

These reports are all well after service and indicate post-service onset.  The Board reiterates that, to the extent they conflict with the July 1996 and July 1979 reports of medical history, the Veteran's assertions of continuous symptomatology are not credible.  

The Board also finds that the weight of the evidence demonstrates that headaches, a head injury, a dislocated left shoulder, a broken nose, a dislocated jaw, and arthritis of the knees and hips are not related to service.  There is no medical opinion that purports to relate any of these claimed disorders to service.  While the Veteran apparently believes they are related, his opinion is based primarily on an account of the events of service, which the Board has found lacking in credibility.  As such, his opinion is equally lacking in credibility.  

In summation of the Board's findings, the Veteran's current assertions regarding having sustained injuries of the head, nose, jaw, left shoulder, bilateral knees, and bilateral hips as a result parachute training and/or parachute jumps in service is inconsistent with and outweighed by other lay reports of history and the treatment evidence, and so is not credible.  Symptoms related to these claims were not chronic in service, were not continuous after service, and are not related to service.  As such, service connection for a head injury, migraine headaches, a broken nose, a dislocated jaw, a dislocated left shoulder, left hip arthritis, right hip arthritis, left knee arthritis, and right knee arthritis is not in order.

Disorders Claimed Due To Exposure to Asbestos, Lead Paint, Smoke, and/or Chemicals

The Veteran has contended that certain current disorders are related to his claimed exposure to asbestos, lead paint, smoke, and/or chemicals.  In his claim, he reported that, during the period from January 1974 to May 1976, his unit was trained in urban warfare, riot response, and crowd control.  As part of this training, he stated that he was exposed to tear gas, SC gas, smoke and grenades.  The training was done in closed buildings with no venting, and without protective masks.  According to the Veteran, after several exposures, he developed breathing problems, allergies, swallowing problems (dysphagia), bleeding gums, sleep apnea, allergies, loss of smell and taste, and worsening of his headaches.  He claims he later developed hypothyroidism and diabetes mellitus, neuropathy in his feet, and CFS.  

The Veteran also reported that, in June 1976, he began working in the CID office at Ft. Bragg.  He stated that while there he was constantly exposed to asbestos dust and lead paint in a series of old wooden buildings used as office space.  The Veteran also reported that the buildings at Ft. McClellan were filled with asbestos insulation, which was open and exposed.  He asserts that exposure to these elements caused worsening of his headaches, allergies, breathing and swallowing problems, blepharitis, and CFS.  He asserts that years later these elements also led to ulcers, hypothyroidism, and diabetes mellitus.

To the extent that the Veteran contends that he was exposed to asbestos and lead paint or other potentially harmful chemicals in service, the Board finds that this evidence is not competent.  While the Veteran is competent to relate events that come to him through his senses, and would certainly be competent to state that he was exposed to dust, or to paint, or to relate information conveyed to him through official sources as to the lead content of certain paint, or the asbestos content of certain dust or insulation, the Veteran has not described any particular training or specialized knowledge that would allow him to personally identify the lead content of paint in an office building, or the asbestos content of insulation or dust present in an office building.  He has also not described or provided any official notice that was provided to him regarding these matters.  That the buildings he worked in were old and dusty is not competent evidence of asbestos or lead paint exposure.  While it may have been common knowledge among those working in the buildings that the paint contained lead, or the dust contained asbestos, this is also not competent evidence of such exposure.  These assertions amount to mere speculation on the Veteran's part.  

Regarding his asserted exposure to tear gas and smoke as part of training conducted in closed buildings with no venting, and without protective masks, while the Veteran is competent to relate exposure to smoke, or the effects of tear gas, his assertion is that after several exposures, he developed breathing problems, swallowing problems, sleep apnea, allergies, loss of smell and taste, as well as worsening of his headaches.  Thus, his assertion is that these symptoms became manifest in service.  However, despite what appears to be a complete service record, there is no record of complaints or treatment for any of these symptoms, and no reference to the incident or exposures in question.  

Moreover, the evidence that the Veteran was clinically normal in all pertinent respects when examined for separation, coupled with his absence of complaints during service and denial of problems at service separation, are strong evidence of the nonoccurrence of the now claimed injuries, exposures, and symptoms in service.  Indeed, even after service more than 15 years later, in July 1996, the Veteran would specifically deny any history of respiratory problems, frequent indigestion, stomach trouble, or ulcer, and severe tooth or gum trouble, and would deny that he had ever been hospitalized.  Once again, to the extent that the Veteran's assertions of exposure to smoke and tear gas during service that are purported to have resulted in specific symptoms in service are competent, they are not credible.  

The Board finds that the weight of the evidence demonstrates that symptoms of type I diabetes mellitus, hypothyroidism, lung problems, throat problems, breathing problems, allergies, blepharitis, bleeding gums, loss of smell, loss of taste, CFS, sleep apnea, swallowing problems (dysphagia), and ulcers, were not chronic in service.  Service treatment records are absent of any specific complaint or treatment for any of the claimed symptoms.  Clinical findings were pertinently normal when examined for service separation in July 1979.  At that time and contemporaneous to the time during service the Veteran now asserts he had such problems, the Veteran completed a dental history questionnaire and indicated that he had no history of asthma, hay fever, lung disease, stomach or intestinal trouble, diabetes, ear, eye, nose, or throat trouble, or severe or frequent headaches, and that he was not under the care of a physician, and had not been hospitalized in the prior two years.  Such contemporaneous evidence of the Veteran's own reporting that specifically denies any problems is highly probative of the nonoccurrence of such symptoms or hospitalization.  For reasons discussed above, the Veteran's assertions regarding symptomatology in service are not credible, and the Board places more weight on the more contemporaneous affirmatively normal findings at separation from service.  

The Board finds that the weight of the evidence demonstrates that symptoms of type I diabetes mellitus, hypothyroidism, lung problems, throat problems, breathing problems, allergies, blepharitis, bleeding gums, loss of smell, loss of taste, sleep apnea, CFS, swallowing problems (dysphagia), and ulcers, were not continuous after service.  When incarcerated at the Prince William - Manassas detention center in July 1996, the Veteran reported that he did not have, and had never had diabetes, ear, nose, or throat trouble, severe tooth or gum trouble, or shortness of breath.  This evidence is more reliable than the Veteran's current assertions of continuing symptomatology.  The first reference to such problems in the claims file comes in relation to the current claim.  A diabetes mellitus examination in February 2000 is described as the Veteran's initial visit.  It was noted that he developed diabetes mellitus in June 1999 when he developed diabetic ketoacidosis and was seen at the August Medical Center.  At that time, he went into a diabetic coma.  In June 2000, the Veteran was prescribed medication for his thyroid.  An April 2001 report from Augusta Medical Center indicates that the Veteran was taking Synthroid.  

A February 2002 report of barium swallow indicates complaints of dysphagia.  The results of the test were normal, and no reasons for dysphagia were found.  A September 1996 record reveals diagnosis of chronic staph belpharoconjunctivitis.  A September 1997 Powhatan Department of Corrections examination report reveals that the Veteran was being treated for allergies and an ulcer.  A September 1997 report from Virginia Department of Corrections reveals the Veteran is being treated for sleep apnea syndrome.  A December 1997 report from the Virginia Department of Corrections reveals that the Veteran was having problems with sleep and bouts of unconsciousness.  In 1999, the Veteran reported memory loss and migraine headaches due to sleep deprivation, and he requested to be moved to a single cell.  

In sum, the weight of the evidence demonstrates that symptoms of type I diabetes mellitus, hypothyroidism, lung problems, throat problems, breathing problems, allergies, blepharitis, bleeding gums, loss of smell, loss of taste, sleep apnea, CFS, swallowing problems (dysphagia), and ulcers developed well after service.  To the extent that the Veteran reports continuous symptoms since service, the Board finds the July 1996 report of medical history to be more reliable than the Veteran's recent assertions made in support of a claim for monetary benefits.  The Veteran's more recent assertions are not credible.  

The Board finds that the weight of the competent evidence demonstrates that type I diabetes mellitus, hypothyroidism, lung problems, throat problems, breathing problems, allergies, blepharitis, bleeding gums, loss of smell, loss of taste, sleep apnea, CFS, swallowing problems (dysphagia), and ulcers, are not related to service.  There is no medical opinion that purports to relate any of these claims to service, or to the asserted exposure to asbestos, lead paint, smoke, or chemicals.  The Veteran apparently believes that these disorders are related to service, but his opinion is based on an account of events in service or symptoms since service which the Board has found is either not competent, or is lacking in credibility; therefore his opinion is equally lacking in competence and/or credibility.  

In addition, the Veteran attributes sleep apnea and CFS to the training incidents already discussed.  As the Board has found the Veteran's account of those events to be lacking in credibility, service connection on the basis of those accounts is not warranted.  

In summation of the Board's findings regarding these claims, the Veteran's asserted exposure to asbestos and lead paint or other potentially harmful chemicals in service is not competent evidence, and there is no other evidence to support this assertion.  The Veteran's asserted exposure to tear gas and smoke as part of training conducted in closed buildings with no venting, and without protective masks, is not credible.  Symptoms of type I diabetes mellitus, hypothyroidism, lung problems, throat problems, breathing problems, allergies, blepharitis, bleeding gums, loss of smell, loss of taste, sleep apnea, CFS, swallowing problems (dysphagia), and ulcers, were not chronic in service and were not continuous after service.  Moreover, the the weight of the evidence demonstrates that current disorders are not related to service.  As such, service connection is not in order.

Acquired Psychiatric Disorder, to Include PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The Veteran reported on his claim that he was assigned to work in the Criminal Investigation Command and that his cases included murders, rapes, abductions of children, child abuse, violent assaults, recovering dead bodies from training exercises, and dealing constantly with victims, witness, and family members.  The Veteran reported that these stresses resulted in obsessive-compulsive disorder, disassociation episodes and losing time, insomnia, and sleep apnea, as well as PTSD and depression.  The Veteran reported that he lost a lot of weight at that time, had no appetite, and always wanted to be alone.  

Thus, the Veteran's report of stressors does not involve fear of hostile military or terrorist activity, and the amended provisions are not applicable.  

In addition, the Veteran attributes fear of flying, insomnia, and memory problems to the training incidents already discussed.  As the Board has found the Veteran's account of those events to be lacking in credibility, those stressors are not confirmed for purposes of 3.304(f).  

As the Veteran did not engage in combat with the enemy, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  Here, the Veteran's description of symptoms are generally vague, and involve his personal thoughts and feelings surrounding routine events of his duty assignment.  Such reactions are not verifiable.  His assertion of recovering dead bodies from training exercises could potentially be verified, but he has provided no detail to attempt verification.  

More significantly, there is no confirmed diagnosis of PTSD in this case.  While records of treatment from January 2005 to April 2005 from the Virginia Department of Corrections Mental Health Service reveal that the Veteran was asking about PTSD, and that the examiner had provided information to him about PTSD, the ultimate diagnosis was major depressive disorder.  A diagnosis of PTSD was not given.  The fact that the Veteran was seeking information on PTSD after he had filed a claim for service connection for PTSD is consistent with pursuit of the claim for compensation rather than treatment.  It is certainly not an indication that he has PTSD, particularly where the examiner chose to diagnose a different disorder than PTSD.  Thus, based on the lack of a diagnosis of PTSD, the Board finds that service connection for PTSD is not warranted.  In the alternative, as there is no verified in-service stressor, service connection for PTSD must be denied on that basis. 

Turning to the other psychiatric diagnoses in this case, the Board finds that symptoms of a psychiatric disorder, fear of heights, memory problems, and insomnia were not chronic in service.  The Veteran has to some extent asserted that he was clinically depressed in service.  In support of this assertion, the Veteran contends that he lost a lot of weight during his service in the Criminal Investigation Command.  However, service treatment records are silent for any pertinent complaints or treatment, and the Veteran was found to be psychiatrically normal when examined at service separation.  Regarding weight loss, the service records show that he weighed 177 pounds at service entry, and 209 pounds at separation.  Thus, his assertion as to weight loss is outweighed and is not credible.  

The Veteran reported in January 2005 that his wife took him for psychiatric treatment at a local private hospital in late 1978 and early 1979; however, inconsistent with this assertion, in the July 1996 report of medical history, he reported that he had never been a patient or received treatment in a hospital.  Likewise, in the July 1979 report of dental history, he indicated that he had not been hospitalized in the prior two years.  On this point, his current assertions made for compensation purposes regarding in-service psychiatric hospitalization are also inconsistent with other objective evidence of record and the Veteran's own previously reported medical histories, are outweighed by the more contemporaneous and more objective evidence, so are not credible.  

There is also no clinical evidence of, or assertion of, or manifestations of psychosis within a year of service separation.  As such, there is no presumption of service connection for a psychosis.

The Board also finds that the weight of the evidence demonstrates that symptoms of a psychiatric disorder, fear of heights, memory problems, and insomnia were not continuous after service.  A May 1999 memorandum from the Virginia Department of Corrections indicates that the Veteran was receiving psychotropic medication for treatment of a mental disorder at that time.  Treatment reports in early 2000 reveal diagnoses of a mood disorder versus major depression versus dysthymic disorder.  A July 2000 report from the Virginia Department of Corrections attributes the Veteran's sleep impairment to his psychiatric disorder.  

A March 1998 report from Virginia Department of Corrections reveals the Veteran's account that he has had period where he loses time two to three days per month since 1992, which history reflects post-service onset of symptoms rather than service onset of symptoms.  On the July 1996 report of history from Virginia Department of Corrections, it was noted that the Veteran had a history of nervous problems, including periods of anxiety.  It was also noted that he saw a Dr. Smith from 1994 to 1995 for a mental condition.  Such evidence shows treatment for psychiatric symptoms many years after service separation, and does not include a history of onset of symptoms during service. 

A May 1999 report from the Virginia Department of Corrections reveals that the Veteran was feeling anxious and guilty about his prison-related unavailability to his young daughters.  Such evidence reflects psychiatric symptoms many years after service separation, and shows a non-service-related post-service etiology of such symptoms. 

In sum, the weight of the evidence demonstrates that symptoms of a psychiatric disorder developed well after service.  To the extent that the Veteran reports continuous symptoms since service, the Board finds the treatment records to be more reliable than the Veteran's recent assertions made in support of a claim for monetary benefits.  Those records demonstrate onset of symptomatology well after service.  

The Board finds that the weight of the evidence demonstrates that an acquired psychiatric disorder, fear of heights, memory problems, and insomnia are not related to service.  There is no medical opinion that purports to relate any psychiatric diagnosis to service.  While the Veteran has asserted such a relationship, his opinion is based largely on his claimed PTSD stressors, which the Board has addressed above and found not to be credible.  To the extent he attributes major depressive disorder or any other psychiatric diagnosis to service, he has not explained the absence of symptomatology in service, the affirmatively normal findings at service separation, and the evidence demonstrating no continuity of post-service symptoms and showing a post-service onset of symptoms.  As such, the Veteran's opinion is not persuasive.  

In summation of the Board's findings, the Veteran does not have a diagnosis of PTSD; his stressors are not verified; symptoms of an acquired psychiatric disorder, fear of heights, memory problems, and chronic insomnia, were not chronic in service; a psychosis did not become manifest within a year of service separation; symptoms of an acquired psychiatric disorder, fear of heights, memory problems, and chronic insomnia were not continuous after service; and an acquired psychiatric disorder, fear of heights, memory problems, and chronic insomnia are not related to service.  As such, service connection for an acquired psychiatric disorder, fear of heights, memory problems, and chronic insomnia is not warranted. 

Service Connection for CFS and Bee Stings

The Board has discussed the Veteran's complaints of CFS above; however, the Board also notes that the record contains no diagnosis of chronic fatigue syndrome, as claimed by the Veteran.  There are also no identified bee sting residuals.  To the extent that the Veteran may have been stung by a bee in service, he has identified no specific residuals from this, and a review of the clinical evidence is no more enlightening.  

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  

As established by the CAVC, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that 

benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no diagnosis of CFS or bee sting residuals, service connection for these claimed disorders is not warranted.  


ORDER

Service connection for broken teeth is denied.

Service connection for a head injury is denied.

Service connection for migraine headaches is denied.

Service connection for a broken nose is denied.

Service connection for a dislocated jaw is denied.

Service connection for dislocated left shoulder is denied.

Service connection for left hip arthritis is denied.

Service connection for right hip arthritis is denied.

Service connection for left knee arthritis is denied.

Service connection for right knee arthritis is denied.

Service connection for type I diabetes mellitus, claimed due to exposure to asbestos, lead paint, smoke, and/or chemicals is denied.

Service connection for hypothyroidism, claimed due to exposure to asbestos, lead paint, and/or chemicals is denied.

Service connection for lung, throat, and breathing problems is denied.

Service connection for allergies is denied.  

Service connection for bleeding gums is denied.

Service connection for loss of smell is denied.

Service connection for loss of taste is denied.

Service connection for sleep apnea is denied.

Service connection for swallowing problems (dysphagia) is denied.

Service connection for blepharitis is denied.

Service connection for ulcers is denied.

Service connection for CFS is denied.

Service connection for bee sting residuals is denied.

Service connection for an acquired psychiatric disorder, including depression and PTSD is denied.

Service connection for fear of heights is denied. 

Service connection for memory problems is denied.

Service connection for chronic insomnia is denied.



REMAND

Service Connection for Back Disorder and Neuropathy

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records reveal that on May 5, 1974 the Veteran reported to the ER with complaint of low back pain.  A physical therapy clinic visit on May 6, 1974 reveals that the Veteran had been lifting weights when he experienced a sharp pain, and had difficulty attaining the upright position.  

A physical therapy clinic visit on January 2, 1975 reveals a history of low back pain for three weeks due to a jump.  There was complaint of pain with bending forward, lifting, and prolonged standing.  There was no radiating pain.  On examination, the Veteran had loss of motion and deviation of the trunk to left on forward bending.  A physical therapy clinic note on January 6, 1975 shows that he was much improved, and was discharged to a home program.  

A physical therapy clinic visit on April 10, 1975 reveals complaint of low back pain for the prior three months due to the parachute jump.  Range of motion was within normal limits, with minimal pain with motion.  No muscle spasms were seen, and there were no neurological signs.  When examined for service separation, the Veteran had normal clinical findings for the spine, lower extremities, and neurological.  

When incarcerated at the Prince William - Manassas detention center in July 1996, the Veteran completed a report of medical history on which he reported that he did not have, and had never had recurrent back trouble or foot trouble.  

A CT scan in March 1998 reveals small disc protrusion at L4-5, no other significant findings.  A September 2000 clinical report reveals a diagnosis of severe pain due to sciatica.  Thus, the Veteran has a current low back disorder, as well as sciatica, and appears to have injured his back in service.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed back disorder and lower extremity neuropathy and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of a current back disorder or sciatica to active service.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of a back injury in service, the Veteran's reported history of back and lower extremity neurological symptoms, and the current diagnoses of a back disorder with sciatica, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current back and lower extremity neurological disorders are causally related to active service.  

Accordingly, the issues of service connection for herniated spinal discs and right and left lower extremity neuropathy are REMANDED for the following action:

1.  Make arrangements for a VA examination of the Veteran to determine the nature and etiology of his back and lower extremity neurological disorders.  As the Veteran is incarcerated, please make necessary arrangements to have the Veteran examined by a VA examiner, if feasible, a prison medical examiner, or a VA contract examiner.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of back symptoms in service.  

For the purposes of the examination, the Veteran's service treatment records document treatment for a back injury in service on May 5-6, 1974, January 2, 1975, January 6, 1975, and April 10, 1975.  The Veteran's spine was found to be clinically normal at service separation, and the Veteran denied any history of recurrent back pain in July 1996.

The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the back and lower extremity neurological disorders are causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for back disorder and lower extremity neurological disorders should be readjudicated in light of all the evidence of record.  

If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


